DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a NON FINAL REJECTION in response to applicant’s claim amendments and arguments filed December 7, 2021.  Claim 2 is currently amended.  Claims 1, 3, 5, 6, 9, 10, 12, 13, and 15 were previously withdrawn from consideration.  Claims 4 and 11 are canceled.  Claims 2, 7, 8, and 14 are pending review in this correspondence.

Response to Amendment
	Objection to claim 2 for a typographical error is withdrawn in view of applicant’s claim amendments.
	Rejection of claims 2, 7, 8, and 14 as being anticipated by Magnussen, Jr. et al (USP 5,364,596) is modified in view of applicant’s claim amendments.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 7, 8, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Magnussen, Jr. et al (USP 5,364,596).
	With respect to claim 2, Magnussen, Jr. discloses a pipette device comprising:
	A pressing portion (control knob 22) that is disposed on a rear end portion for a user to press (See Col. 4, lines 13-22);
	A piston rod portion (plunger 34) that is connected to the pressing portion (See Col. 5, lines 1-4);
	A piston portion (piston 38) that is connected to the piston rod portion and is movable in order to suck a liquid (See Col. 5, lines 4-16);
	A case portion (combination of cylinder 56 and upper stop 20, See Fig. 7 and Col. 4, lines 10-16 for description of upper stop) in which the piston rod portion (plunger 34) is disposed and which has an air hole (side opening 74 that extends through the body 12 and the cylinder 56 into the closed chamber) for discharging an air generated from the liquid sucked by the piston portion to an outside (See Col. 6, line 49 – Col. 7, line 14); and
	A piston accommodating portion (See Fig. 6 reproduced below) configured for movably disposing the piston portion and including:
		A piston accommodating upper portion (body 12) that has a female thread portion (See Fig. 7 reproduced below);
screwing the female thread portion with the male thread portion; and
		A packing portion (piston return 36, See Fig. 7 and Col. 5, lines 1-16) that has an annular shape between the piston accommodating upper portion and the piston accommodating lower portion and has an annular inner portion,
	Wherein the piston portion is disposed to be slidable in the annular inner portion of the packing portion that has the annular shape, and the air is discharged from the air hole of the case portion in response to movement of the piston portion (See Col. 5, lines 44-63);
	Wherein the case portion comprises a first case portion (cylinder 56) and a second case portion (upper stop 20) engaged with each other (See Fig. 7 for depiction of the cylinder and upper stop being threadably engaged with each other), and
	The air hole is included in any one of or both of the first case portion and a second case portion (See Col. 6, line 49 – Col. 7, line 14 for discussion of how the side opening 74 that extends through the body 12 and the cylinder 56 into the closed chamber).

    PNG
    media_image1.png
    551
    339
    media_image1.png
    Greyscale

Fig. 6 (reproduced)
	


    PNG
    media_image2.png
    753
    780
    media_image2.png
    Greyscale

Fig. 7 (reproduced)
With respect to claim 7, Magnussen discloses the inclusion of an elastic portion (coil spring 52) that biases the piston rod portion in a rear end portion direction (See Fig. 7 and Col. 5, lines 22-38).
With respect to claim 8, Magnussen discloses the inclusion of a pipette tip holding portion (liquid end 14) that is disposed in a front end direction of the piston accommodating portion and removably holds a pipette tip (See Col. 4, lines 7-10).
.

Response to Arguments
Applicant's arguments filed December 7, 2021 have been fully considered but they are not persuasive. 
APPLICANT ARGUES: “In the Office Action (see Page 3), the Examiner acknowledges that, "the opening (79)" of Magnussen equals to "the air hole (49)" of the present application. However, Applicant respectfully disagrees and provides the following remarks.
Please referring to column 6, line 49 to column 7, line 14, and FIG. 7 of Magnussen, it is clear that, 
An opening 79 in the body 12 exposes the knob 80 to the pipette user.  Thus, by the user's turning of the knob 80, the restriction through the needle valve is controlled to regulate the flow of air from atmosphere into the closed chamber defined by the dashpot piston, bottom stop, and cylinder. Such restricted airflow occurs as the dashpot piston returns to an upper position within the cylinder to affect a regulation or governing of the rate of upward movement of the plunger 34 from the "home" position to the tipper stop position. By controlling the needle valve, the rate of upward movement is regulated and may be maintained from pipette operation to pipette operation to further insure accurate repeatability of the results of operation of the pipette 10. 

Applicant considers that, "the opening (79)" of Magnussen is different from "the air hole (49)" of the present application, from the point of view of "Way-Function-Result", as illustrated in the following Comparison Table (See Pg. 10 of applicant’s arguments/remarks).
in the Office Action (see Page 3), the Examiner acknowledges that, "the cylinder (56)" of Magnussen equals to "the case portion (40)" of the present application. However, Applicant respectfully disagrees and provides the following remarks. 
In the present application, as shown in FIG. 2, the air hole (49) is disposed on the case portion (40). 
Based on the assertion provided by the Examiner, in Magnussen, the opening (79) should be disposed on the cylinder (56). However, please referring to FIG. 7 of Magnussen, it is clear that, the opening (79) is disposed in the body (12), instead of being disposed on the cylinder (56). 
Thus, Magnussen at least fails to disclose, teach or suggest the technical contents of "air hole" emphasized in now-pending independent claim 2. 
In order to further differentiates the present application over Magnussen, Applicant further amends claim 2 to describes the "detail structures of the case portion (40) and the air hole (49)" at least based on FIG. 2 and paragraphs [0029], [0033] and [0034] of as-filed specification, so as to recite the technical contents which is not disclosed or taught by Magnussen, as follows
"wherein the case portion comprises a first case portion and a second case portion engaged with each other, and the air hole is included in any one of or both of the first case portion and a second case portion". (See Pgs. 8-11 of applicant’s remarks/arguments).
EXAMINER’S RESPONSE: The examiner respectfully disagrees with applicant’s assertion that Magnussen fails to disclose an air hole is disposed on the case portion.  As disclosed in the modified rejection above, an opening (side opening 74) is provided that extends through the 
“In the illustrated embodiment, the velocity governor 30 comprises the combination of the dashpot piston 60, cylinder 56 and bottom stop 46.  These elements combine to define a closed chamber.  Air inlet and outlet from the closed chamber is affected through a check valve 70 and a needle valve 72.  The check valve 70 is located in the dashpot piston 60 and is preferably formed by a conventional ball or flap one-way valve over a hole extending through the dashpot piston.  With downward movement of the dashpot piston, the one-way valve opens to allow air to escape from the closed chamber.  The needle valve 72 is located in a side of the body 12 just above the bottom stop 46.  It comprises a side opening 74 through the body 12 and the cylinder 56 into the closed chamber.  A valve seat 76 is threaded into the opening 74 in the body 12 and receives a needle valve 78 secured to a knob 80 threaded to the outside of the valve seat.  An opening 79 in the body 12 exposes the knob 80 to the pipette user.  Thus, by the user's turning of the knob 80, the restriction through the needle valve is controlled to regulate the flow of air from atmosphere into the closed chamber defined by the dashpot piston, bottom stop, and cylinder.  Such restricted airflow occurs as the dashpot piston returns to an upper position within the cylinder to affect a regulation or governing of the rate of upward movement of the plunger 34 from the "home" position to the upper stop position.  By controlling the needle valve, the rate of upward movement is regulated and may be maintained from pipette operation to pipette 
First, it should be noted that Magnussen clearly teaches that the side opening 74 extends through not only the body 12, but also the cylinder 56.  The fact that an external knob (80) is actuated to control the degree of which air can be introduced into or vented away from the closed chamber is irrelevant because there is no claim language that precludes the air hole from being selectively obstructed.  
Additionally, in response to applicant's argument that the opening of Magnussen fails to function in the same manner as that of the currently claimed invention, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wong et al (US 2006/0018799 A1) teaches a tissue homogenizing device (300) that includes a cylindrical container (302) having an open distal end (306) and a closed proximal end (308) defined by a proximal end wall (309) and a chamber (304).  The container includes at least one aperture and/or vent hole (310) (See Paras. 0075-0076).  Tissue homogenizing device (300) further includes a closure cap (340) 

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.F/Examiner, Art Unit 1796                                                                                                                                                                                           December 13, 2021

/ELIZABETH A ROBINSON/Supervisory Patent Examiner, Art Unit 1796